Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 1 of 70 PageID: 12




        EXHIBIT A
    GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 1 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 2 of 70 PageID: 13



Gurbir S. Grewal
ATTORNEY GENERAL OF NEW JERSEY
Richard J. Hughes Justice Complex
25 Market Street; PO Box 093
Trenton, NJ 08625-0093
Tel.: (609) 376-2761
By: Gwen Farley, Deputy Attorney General
Bar No. 000081999
Attorneys for Plaintiffs

Leonard Z. Kaufmann
  Atty. ID #045731994
  lzk@njlawfirm.com
COHN LIFLAND PEARLMAN
  HERRMANN & KNOPF LLP
Park 80 West – Plaza One
250 Pehle Avenue, Suite 401
Saddle Brook, New Jersey 07663
Tel.: (201) 845-9600
Special Counsel to the Attorney General

NEW JERSEY DEPARTMENT OF                 SUPERIOR COURT OF NEW JERSEY
ENVIRONMENTAL PROTECTION; THE            LAW DIVISION
COMMISSIONER OF THE NEW JERSEY
DEPARTMENT OF ENVIRONMENTAL              GLOUCESTER COUNTY
PROTECTION; and THE
ADMINISTRATOR OF THE NEW JERSEY          DOCKET NO.: L-000388-19
SPILL COMPENSATION FUND,

                   Plaintiffs,
                                                      Civil Action
      v.

E.I. DU PONT DE NEMOURS &
COMPANY; THE CHEMOURS COMPANY;              FIRST AMENDED COMPLAINT AND
THE CHEMOURS COMPANY FC, LLC;                    JURY TRIAL DEMAND
and “ABC CORPORATIONS” 1-10
(NAMES FICTITIOUS),

            Defendants.

     Plaintiffs New Jersey Department of Environmental Protection

(the “Department” or “NJDEP”), the Commissioner of the New Jersey

Department of Environmental Protection (“Commissioner”), and the
    GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 2 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 3 of 70 PageID: 14



Administrator     of    the      New        Jersey       Spill    Compensation      Fund

(“Administrator”)      (collectively,            the     “Plaintiffs”),      file   this

First Amended Complaint against the above-named defendants (the

“Defendants”), and allege as follows:

                           STATEMENT OF THE CASE

     1.        The Plaintiffs bring this civil action pursuant to

the Spill Compensation and Control Act (the “Spill Act”), N.J.S.A.

58:10-23.11 to -23.24;           the Water Pollution Control Act (the

“WPCA”), N.J.S.A. 58:10A-1 to -20; the Solid Waste Management Act,

N.J.S.A. 13:1E-1, et seq. (“SWMA”); the Department’s enabling

statute,   N.J.S.A.     13:1D-1,        et       seq.;    the     Uniform    Fraudulent

Transfer Act, Del. Code. tit. 6, §§ 1301 to 1312, N.J.S.A. 25:2-

20 to 25:2-34; and the common law of New Jersey, for cleanup and

removal costs, damages, and other relief as a result of the injury

to natural resources of this State that have been, or may be,

injured as a result of the discharges of hazardous substances and

pollutants at and from the E.I. du Pont de Nemours & Company

(“DuPont”)    Repauno     Site,        in    Gibbstown,          Greenwich   Township,

Gloucester County (the “Repauno Site” or “Site”).

     2.        Since     1880,     Defendants             have     engaged     in    the

manufacture, storage, and transport of industrial chemicals and

high explosive products at the Site, and have generated a diverse

and significant amount of hazardous waste, which include, but are

not limited to, dimethyl terephthalate heels, aniline heavy waste


                                             2
    GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 3 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 4 of 70 PageID: 15



oil, aniline tar heels, and waste nitrobenzene mixtures.                        The

Site is comprised of over 1,800 acres, and is surrounded by

freshwater     wetlands,      the   Delaware        River,   Repaupo   Creek,   and

residential neighborhoods.            The natural resources at and near the

site   are    damaged    by,    among    other       hazardous   substances     and

pollutants,     trichloroethylene        (“TCE”),       nitrobenzene,      aniline,

diphenylamine,     benzene,     metals,       and    polychlorinated    biphenyls

(“PCBs”).

       3.       Plaintiffs seek costs and damages for injuries to

natural      resources   of     the     State,      including    surface    water,

groundwater,      sediments,        wetlands,        air,    soils,    ecological

resources, biota, and the public fisc, resulting from Defendants’

discharges of hazardous substances and pollutants at and from the

Repauno Site.

       4.       Such costs and damages include, but are not limited

to: the costs of restoring natural resources of the State to their

pre-discharge condition; the costs of replacing natural resources;

damages for the loss of use and value (including existence value)

of natural resources; the costs of assessing natural resource

injuries and damages; the unreimbursed costs of investigation,

oversight, and remediation; the costs of restoring, repairing, or

replacing natural resources damaged or destroyed by a discharge;

any income lost from the time the natural resource is damaged to

the time it is restored, repaired, or replaced; any reduction in


                                          3
     GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 4 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 5 of 70 PageID: 16



value of the natural resource caused by the discharge by comparison

to its value prior thereto; loss of State tax revenue due to damage

to   real   or    personal    property       proximately    resulting     from     a

discharge; the economic benefits Defendants accrued, including any

savings realized from avoided capital or noncapital costs for their

unpermitted discharges; punitive damages; litigation fees and

costs and pre-judgment interest.

      5.         This Complaint also seeks to compel the Defendants to

fully remediate the Site and off-Site, including efforts to fully

delineate and investigate contamination both on-Site and off-Site.

                                  THE PARTIES

      6.         The Department is a principal department within the

Executive Branch of the State government.             Under the leadership of

the Commissioner, it is vested with the authority to conserve

natural resources, protect the environment, prevent pollution, and

protect the public health and safety.             N.J.S.A. 13:1D-9; N.J.S.A.

58:10-23.11b; N.J.S.A. 58:10A-3.

      7.         The State is the trustee, for the benefit of its

citizens, of all natural resources within its jurisdiction.                      The

Department is vested with the authority to protect this public

trust and to seek compensation for any injury to the natural

resources of this State.        N.J.S.A. 58:10-23.11a.         In addition, the

State may act in its parens patriae capacity to protect the State’s

“quasi-sovereign” interests, including its interest in the health


                                         4
    GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 5 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 6 of 70 PageID: 17



and well-being of its residents and the integrity of its natural

resources.    The Department brings this case in its trustee, parens

patriae, and regulatory (police power) capacities, as well as in

its capacity as an owner of real property directly impacted by

contamination originating from the Repauno Site.

     8.        Plaintiff Commissioner is the Commissioner of the

Department.       N.J.S.A.     58:10-23.11b;       N.J.S.A.     58:10A-3;       and

N.J.S.A. 13:1B-2.      In this capacity, the Commissioner is vested by

law with various powers and authority, including those conferred

by the Department’s enabling legislation, N.J.S.A. 13:1D-1 to -

19; N.J.S.A. 13:1B-3.

     9.        Plaintiff     Administrator       is   the     Chief   Executive

Officer of the New Jersey Spill Compensation Fund (“the Spill

Fund”).    N.J.S.A. 58:10-23.11j.       As Chief Executive Officer of the

Spill Fund, Plaintiff Administrator is authorized to approve and

pay any cleanup and removal costs the Department incurs, N.J.S.A.

58:10-23.11f(c) and (d), and to certify the amount of any claim to

be paid from the Spill Fund.         N.J.S.A. 58:10-23.11j(d).

     10.       Defendant E.I. du Pont de Nemours & Company (“DuPont”)

is a corporation duly organized under the laws of the State of

Delaware, with its principal place of business located at 974

Centre Road, Wilmington, Delaware 19805.

     11.       Defendant The Chemours Company (“Chemours Co.”) is a

corporation duly organized under the laws of the State of Delaware,


                                        5
    GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 6 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 7 of 70 PageID: 18



with its principal place of business located at 1007 Market Street,

Wilmington,    Delaware     19899.      In   2015,    DuPont    spun    off     its

performance chemicals business to Chemours Co., along with certain

environmental liabilities.

     12.       Defendant The Chemours Company FC, LLC (“Chemours FC”)

is a limited liability company duly organized under the laws of

the State of Delaware, with its principal place of business located

at 1007 Market Street, PO Box 2047, Wilmington, Delaware 19899.

Chemours FC is a subsidiary of Chemours Co. that was formed in

April 2014.

     13.       Together, Chemours Co. and Chemours FC are hereinafter

referred to as “Chemours.”

     14.       In October 2013, DuPont announced the separation of

several existing business lines into a separate entity, Chemours

FC, which began operations as a standalone company on July 1, 2015.

Chemours FC assumed the operations, assets, and certain limited

liabilities of DuPont’s performance chemical business.

     15.       Defendants “ABC Corporations” 1-10, these names being

fictitious,     are    entities      with    identities     that     cannot      be

ascertained as of the filing of this Complaint, certain of which

are corporate successors to, predecessors of, or are otherwise

related to, the identified defendants in this matter, or which are

otherwise liable for the causes of action set forth herein.

                             NATURAL RESOURCES


                                        6
    GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 7 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 8 of 70 PageID: 19



     16.       The “natural resources” of this State are all land,

fish, shellfish, wildlife, biota, air, water, and other such

resources owned, managed, held in trust, or otherwise controlled

by the State.      N.J.S.A. 58:10-23.11b.

     17.       The    natural    resources      of    this    State    include   the

“waters of the State,” which are the ocean and its estuaries, all

springs, streams and bodies of surface water or groundwater,

whether natural or artificial, within the boundaries of this State

or subject to its jurisdiction.           N.J.S.A. 58:10A-3(t).

     18.       New Jersey’s habitats and ecosystems — forests, lakes,

rivers,    wetlands,        agricultural        lands,       coastal    estuaries,

pinelands, and grasslands — are some of the most threatened in the

nation.     They     are   vulnerable     to    pollution,       degradation,    and

destruction    from    the    discharge        of    hazardous    substances     and

pollutants.

     19.       Hazardous substances and pollutants have been found

in the surface water, groundwater, soils, sediments, wetlands,

air, and other natural resources at the Site.

     20.       These       natural     resources      have     intrinsic    (i.e.,

inherent existence) values.            The current and future residents of

New Jersey have a substantial interest in a clean environment.

                                     Groundwater

     21.       Groundwater — that is, water that exists beneath the

Earth’s surface — is an extremely important natural resource for


                                         7
      GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 8 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 9 of 70 PageID: 20



the    people    of   New    Jersey.      More    than     half   of    New   Jersey’s

population obtains drinking water from groundwater sources, and

more than 900 million gallons of water per day are used for that

purpose.

       22.       Private wells, which provide access to groundwater,

were widely used in the residential communities around the Repauno

Site.     Wells were used for drinking water, watering lawns, and

filling swimming pools, among other things.

       23.       Not only does groundwater serve as a source of potable

water, it also serves as an integral part of the State's ecosystem.

Groundwater provides base flow to streams and influences surface

water quality, wetland ecological conditions, and the health of

the aquatic ecosystem.

       24.       Groundwater      also     provides      cycling       and    nutrient

movement within and among the State’s bodies of water and wetlands,

prevents       saltwater     intrusion,     provides       ground      stabilization,

prevents sinkholes, and helps to maintain critical water levels in

freshwater wetlands.

       25.       Groundwater and the other natural resources of the

State    are    unique      resources    that    support    the     State's   tourism

industry, which helps sustain the State's economy.

       26.       Hazardous substances and pollutants discharged at the

Site, including but not limited to nitrobenzene, aniline, benzene,




                                           8
     GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 9 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 10 of 70 PageID: 21



arsenic,    and    TCE,   have    reached     and   adversely     impacted       the

groundwater at the Site.

      27.       Groundwater flow beneath the Site in the Upper Aquifer

is complicated.

      28.       Furthermore, groundwater in the Upper Aquifer moves

vertically to recharge streams, process ditches, and wetlands on

the Site, and also flows downward to recharge the Middle and Lower

Aquifers.      This means that impacted groundwater in the Upper

Aquifer either discharges to surface water or migrates to deeper

groundwater Aquifers.

                                 Surface Water

      29.       Surface waters are a critical ecological resource of

New Jersey.     New Jersey’s surface water — which includes all water

in the State’s lakes, streams, and wetlands — is a primary source

of drinking water in the State.               Nearly half of New Jersey’s

population obtains its drinking water from surface water sources,

and approximately 850 million gallons of surface water per day is

used for that purpose.

      30.       Surface water in New Jersey is also used for other

commercial and industrial purposes, such as cooling water and

electrical generation, boating, fishing, and transportation of

goods and services.

      31.       The tourism and recreation industries, which are vital

to the State’s economy, are dependent on clean water and beaches.


                                         9
    GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 10 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 11 of 70 PageID: 22



      32.      Surface waters also provide commercial, recreational,

aesthetic, and ecological value, including by supporting aquatic

ecosystems, nearby communities, and the citizens of the State.

      33.      The surface waters located at the Site include, but

are not limited to the: Delaware River, which abuts the northern

boundary of the Site; Repaupo Creek, which is located to the west

of the Site; Wiggin’s Pond; White Sluice Race, Clonmell Creek and

Nehonsey Brook, which run through the Site; and process ditches

which discharge into the Sand Ditch Settling Basin, which then

discharges into the Delaware River.

      34.      Hazardous substances and pollutants discharged at the

Site, including but not limited to volatile organic compounds

(“VOCs”), ammonia, polycyclic aromatic hydrocarbons (“PAHs”), and

metals, have reached and adversely impacted the surface waters at

the Site.

                                       Air

      35.      Air resources are vital to life.              Pollution of air

resources can injure human health and welfare, flora and fauna,

and property, and can unreasonably interfere with the enjoyment of

life and property in areas affected by such pollution.                           Air

deposition (i.e., deposits of air contaminants on the earth’s

surface) can also be a source of contamination to other types of

natural resources, including surface water, groundwater, sediments

and soils, wetlands, forests, and biota.


                                       10
     GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 11 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 12 of 70 PageID: 23



      36.       Upon    information        and   belief,      air    pollution         from

historic activities at the Site have contaminated downwind natural

resources.

      37.       When subsurface air is contaminated with VOCs, the

subsurface air (i.e., soil gas) can become a source of contaminated

air to the structures above, causing vapor intrusion.

                                        Wetlands

      38.       Wetlands     are    a    critical     example       of   New    Jersey’s

ecological resources, which include land and aquatic resources

comprised of unique and complex ecosystems.

      39.       New    Jersey      has     approximately       730,000         acres    of

freshwater wetlands, and 250,000 acres of coastal wetlands.

      40.       Wetlands can sustain a wide diversity of plants and

animals that are essential in a healthy food chain, and wetlands

perform many additional functions, which include the improvement

of   water     quality,     sediment       trapping,     groundwater           recharge,

shoreline     protections,      and      protecting    land    from      flooding       and

erosion.

      41.       The Repauno Site is located in a low-lying marsh

region along the Delaware River.

      42.       Of the 1,856 total acres that comprise the Repauno

Site, approximately 1,087 acres are diverse wetland communities,

which include riverine wetlands, lacustrine wetlands, and various

types of palustrine wetlands, located on the western and eastern


                                           11
    GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 12 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 13 of 70 PageID: 24



portions of the Site.             The open water habitats and wetlands

contiguous to open water drainage ways account for over 70% of the

wetland areas located at the Site.

      43.      Hazardous substances and pollutants discharged at the

Site, including but not limited to VOCs and metals, have reached

and adversely impacted the wetlands at the Site.

                              Sediments & Soils

      44.      New Jersey’s land and aquatic resources are comprised

of unique and complex ecosystems.

      45.      Sediments and soils are critical components of New

Jersey ecological resources.

      46.      Sediments and soils can sustain a wide diversity of

plants and animals that are essential in a healthy food chain.

Sediments are a vital part of the State’s ecosystem.               They provide

a living substrate for submerged and emergent flora, and support

diverse invertebrate species, wading birds, and fish and shellfish

populations.

      47.      Hazardous substances and pollutants discharged at the

Site,   including     but   not    limited   to   VOCs,    metals,    PAHs,      and

polychlorinated biphenyls (“PCBs”), have reached and adversely

impacted the soils and sediments at the Site.

                                    Forests

      48.      Forests are a critical component of New Jersey’s

ecological resources.



                                       12
      GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 13 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 14 of 70 PageID: 25



       49.        New Jersey’s forests produce clean water and air,

absorb runoff, provide recreation, and are home to thousands of

species of wildlife.

       50.        The Repauno Site contains wooded areas.

       51.        Upon information and belief, hazardous substances and

pollutants discharged at or released from the Repauno Site have

adversely impacted forests both on-Site and off-Site.

                                        Biota

       52.        Biota, including the flora and fauna of the State,

are critical ecological resources.               New Jersey is home to more

than 2,000 plant species, which include entire communities of rare

flora     that     cannot    be   found     anywhere     else    in   the    world.

Approximately 15% of the native plant species in New Jersey,

however, are now at risk of extinction, with a total of 331

vascular plant species listed as endangered and an additional 32

that have already been extirpated.

       53.        New    Jersey    wildlife     includes     approximately         900

species, including 90 mammal species, 79 reptile and amphibian

species, more than 400 fish species, and approximately 325 species

of birds.         Approximately 1.5 million shorebirds and as many as

80,000 raptors make migratory stopovers here each year.

       54.        At least 17% of New Jersey’s native vertebrate species

and    24%   of    its   native   invertebrate      species     are   at    risk   of

extinction.       Several threatened and endangered raptor species have


                                          13
    GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 14 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 15 of 70 PageID: 26



difficulty    breeding     because     of    the   bioaccumulation     of   toxic

compounds.

      55.      New    Jersey’s     biodiversity      provides     a   wealth     of

ecological, social, and economic goods and services that are an

integral part of the ecological infrastructure for all cultural

and economic activity in the State.

      56.      New Jersey’s ecosystems, however, are vulnerable to

pollution, degradation, and destruction from the discharge of

hazardous    substances     and    pollutants.       Contamination     from      the

discharge of hazardous substances and pollutants is one of the

major causes of biodiversity loss.

      57.      Natural resource injuries to biota in New Jersey

negatively    impact     not    only   the    individual     species    directly

involved, but the capacity of the injured ecosystems to regenerate

and sustain such life into the future.

                               GENERAL ALLEGATIONS

      58.      The Repauno Site is comprised of 1,856 acres of real

property located at 200 North Repauno Avenue, Gibbstown, Greenwich

Township, Gloucester County, New Jersey 08027.                This property is

also designated and known as Block 8, Lots 1, 2, 3, 4, 4.01, 4.02,

5, and 7.

      59.      The Site is bounded by the Delaware River to the

north, freshwater wetlands to the West and to the east, Repaupo




                                       14
    GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 15 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 16 of 70 PageID: 27



Creek to the west, and residential neighborhoods to the south.                   In

addition, other surface water bodies run throughout the Site.

      60.      The Site lies in the recharge area of the Potomac-

Raritan-Magothy aquifer system, the major aquifer system used for

water supply in Gloucester County.                The general direction of

groundwater flow in the aquifer is from the northwest to the

southeast.     At some places, the water table is as little as 10-

feet below the surface.

                         THE REPAUNO SITE HISTORY

      61.      Operations began at the Repauno Site in 1880, when

DuPont      purchased    the    property      from    the    Repaupo     Meadows

Corporation, which had operated the Site as a dairy farm.                 At that

time, DuPont began to manufacture explosives at the Site, producing

dynamite, nitroglycerin, diphenylamine, trinitrotoluene (“TNT”),

and ammonium nitrate.       Nitric acid and sulfuric acid were produced

in support of explosives production, and later became products for

sale and shipment.       DuPont’s first research laboratory, then used

to conduct explosives research, was located on the Repauno Site.

      62.      At this same time, a landfill was begun on the Site,

located in the northeast corner of the Site, bordered on the north

by the Delaware River, and on the south by Clonmell Creek and

freshwater wetlands.

      63.      During World War I, the Site produced explosives to

support the demand for ammunition.


                                       15
    GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 16 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 17 of 70 PageID: 28



      64.       In 1917, DuPont expanded its operations to produce

nitrobenzene, aniline, and diphenylamine.                This production took

place in the northern section of the site, between A and C-Line

Roads.

      65.       During    World    War    II,   DuPont    again   expanded       its

explosives      production        to     manufacture      Nitramon®,      Amatol,

pentaerythritol tetranitrate, trinitrotoluene, hexite, and tetryl.

All explosives manufacturing ceased at the Site in 1954.

      66.       In 1949, oleum, also known as “fuming sulfuric acid,”

was produced in the Sulfuric Acid Plant; a byproduct of this was

tar oil.

      67.       In   1950,    DuPont      began   to     manufacture     dimethyl

terephthalate (“DMT”), which is used in polyester production.

DuPont would continue to manufacture DMT until 1973.

      68.       In 1951, DuPont sold approximately 42 acres located

in the Northwestern portion of the Site to the Atlantic City

Electric Company.        Beginning in 1953, this company then supplied

steam    and   electricity    from     the    parcel,    called   the   Greenwich

Station.

      69.       From 1959 through 1968, an ammonia plant operated at

the site in what was called the “Acid Area” of production.                   This

ammonia was then used to make nitric acid, sodium nitrate, and

ammonium nitrate.




                                         16
    GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 17 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 18 of 70 PageID: 29



       70.     In 1960, the Cardox Corporation began leasing six

acres of land in the southwest corner of the Site to produce dry

ice.   This land, and the production thereon, is currently operated

by Air Liquide.

       71.     In 1965, DuPont ceased the on-site production of

anhydrous ammonia.       In 1968, a cavern, capable of storing 20,000

tons of ammonia under vacuum and low temperature conditions, was

constructed in highly impervious unfractured bedrock located 350-

ft. below the surface, designed to store anhydrous ammonia which

was shipped from off-Site.

       72.     In   1968,    DuPont    began      to   manufacture    industrial

diamonds on the Site.        In 1999, this operation was sold to Spring

AG, which operated on the property under a ground lease under the

name Mypodiamond, Inc.           Mypodiamond ceased operations on the

property in 2003, and the lease was terminated at that time.

       73.     In the 1970s, DuPont began to produce pyromellitic

dianhydride     (“PMDA”),     used    in    the   manufacturing      of   a   high-

temperature insulating film, and Nitrosan®, a blowing and foaming

agent.

       74.     In 1985, DuPont discontinued its production of organic

compounds and sulfuric acid.

       75.     In 1986, the production of PMDA was discontinued, and

Atlantic City Electric Company’s Greenwich Station was shut down.

In 1990, Atlantic City Electric Company transferred the property


                                       17
    GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 18 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 19 of 70 PageID: 30



back to DuPont.     DuPont assumed responsibility for cleaning up the

parcel formerly occupied by Atlantic City Electric Company. Later,

Chemours FC assumed this responsibility.

      76.      In 1998, the manufacturing operation that produced

sodium nitrite and nitrosylsulfuric acid (“NSA”) was sold to

Repauno     Products    LLC.       Repauno     Products     LLC    discontinued

operations in 2007.

      77.      In 2015, DuPont sold the Repauno Site to Chemours FC.

Chemours FC, by way of a January 30, 2015 Amendment to the

Administrative Consent Order (discussed further, infra), accepted

responsibility for all remediation of the Site and of any other

property containing hazardous substances that emanated from the

Site.

      78.      On June 30, 2016, Chemours FC sold approximately 125

acres located along the Delaware River in the north-central portion

of the Site, to Delaware River Partners, LLC, for redevelopment

(hereinafter referenced as the “Redevelopment Area,” or “RDA”).

The plan for the RDA includes a number of cold storage warehouses,

underground storage tanks for butane, which would repurpose the

anhydrous ammonia cavern from the original DuPont plant, and an

eventual port for importing and exporting goods.                    Chemours FC

retained all responsibility for the necessary remediation and

other activities related to the contamination present on the

property sold to Delaware River Partners, LLC.


                                       18
    GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 19 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 20 of 70 PageID: 31



       79.       Presently on the Site, The Cardox Corp. continues to

produce dry ice.       All other processes formerly associated with the

Site have been discontinued.

        HISTORY OF INVESTIGATION, REGULATION, & REMEDIATION

       80.       Groundwater      contamination    was    first    discovered      in

1984,        when     benzene,      nitrobenzene,         chlorobenzene,          and

perchloroethylene (“PCE”) were detected in samples taken from a

production well located at the southern boundary of the Site.                      A

hydrogeological consulting firm determined that within six to 10

years, the plume would migrate to the municipal supply wells of

Greenwich      Township,     if    immediate      remedial      action     was    not

initiated.

       81.       In 1985, an intercept well was designed, installed,

and tested to contain the groundwater plume.

       82.       On   December     21,    1989,    DuPont       entered    into    an

Administrative        Consent     Order    (“ACO”)       with    the      Department

specifically stating that DuPont was responsible for discharges at

the Site in violation of the WPCA and Spill Act.                 Pursuant to this

ACO,    DuPont      agreed   to    conduct     remedial     investigations        and

activities to remedy all pollution at the Site, emanating from the

Site, or which has emanated from the Site.

       83.       Investigations prior to the above ACO revealed 11

Areas of Concern (“AOCs”) and 12 Solid Waste Management Units

(“SWMUs”).


                                          19
     GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 20 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 21 of 70 PageID: 32



      84.       As set forth below, certain SWMUs and AOCs require

additional     investigation      and    remediation,       and    no   primary   or

compensatory restoration work has been performed at the Site.

Operation & Contamination History at the Site

      85.       Located in the RDA, and bordering the Delaware River,

is AOC A, the Acid Area.           This area includes the sodium nitrite

area, nitric acid concentration (NAC) area, main wharf, and acid

storage tanks.          Running through this area is a wood-lined ditch

that once collected and neutralized acidic wastewater runs; a dike

or levee is located along the northern side, parallel to the

Delaware River.         This area also includes approximately 0.26 acres

of   palustrine     emergent     wetlands.       Investigations         have   found

contaminants exceeding various soil thresholds including arsenic

and lead, and releases of acids into the groundwater that lowered

the pH and mobilized metals.          Overall, the contaminants of concern

(“COCs”) at AOC A are arsenic, lead, benzene, 2,4-dinitrotoluene

(“DNT”), and the pesticide hexachlorocyclohexane (“BHC”).

      86.       Located in the northern area of the Site, and just

south of the RDA, is AOC C, or the former PMDA/DMT Production Area.

This AOC is approximately 31 acres, and includes the Methanol and

Para-Xylene      Tank    Farm,   located     along    A-Line       Road,    and   the

maintenance      shops    and    buildings    north    of    the    manufacturing

buildings.        Investigations      have   found    contaminants         exceeding

various soil thresholds including VOCs, semi-volatile organic


                                        20
    GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 21 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 22 of 70 PageID: 33



compounds (“SVOCs”), PAHs, and copper.            Additionally, groundwater

under AOC C exceeds groundwater quality criteria for organics and

metals.       In 2017, some remedial activities had taken place,

including soil excavation and off-site disposal.                     DuPont has

proposed monitored natural attenuation (“MNA”), rather than active

cleanup, as its groundwater remedy.

      87.       Located in the northern area of the Site, and just

west of AOC C, is AOC D, or the former Nitrobenzene Production

Area.       Covering approximately 26.6 acres, this area was used to

manufacture     nitrobenzene,       aniline,    and   diphenylamine      (“DPA”)

between 1916 and 1985.          Investigations have found contaminants

exceeding various soil thresholds, including VOCs, PCBs, metals,

aniline, arsenic, and DPA.            Additionally, both shallow and deep

groundwater under the AOC exceeds groundwater quality criteria for

organics and metals.

      88.       Located    in   the   eastern    portion    of   the   RDA,      and

bordering the Delaware River, is AOC G, the former Industrial

Diamonds      Production    Area.        Industrial-grade        diamonds     were

manufactured in AOC G for abrasives and other applications.                 Prior

to this manufacturing, a portion of the area was also used to

conduct explosives research.          In addition, a benzene holding tank

and truck-loading facility was previously located in the northwest

area of AOC G.      Investigations have found contaminants, including

PAHs, arsenic, and metals, exceeding various soil thresholds.


                                       21
    GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 22 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 23 of 70 PageID: 34



Additionally, both shallow and deep groundwater under this AOC

exceeds groundwater quality criteria for VOCs, SVOCs, metals,

arsenic, and ammonia.

       89.     Located inside the RDA is an area known as PCB-

Contaminated Soils.        This AOC is an area of PCB-contaminated soil

that   was   originally     identified       as   an   area    within   AOC   H   and

subsequently determined to be within the boundary of AOC G, and

renamed AOC H-1.       This area contains buried concrete from former

plant structures.          Some remediation of the surface soil has

occurred, but subsurface contaminant concentrations have not been

delineated.

       90.     AOC H, or the Wharf Tank Farm, is also located inside

the RDA.     This area was a wharf tank farm on land protruding into

the Delaware River, where barges and ships unloaded ammonia,

sulfuric acid, and potentially petroleum.                     Historically, there

were multiple small spills during its operation that were cleaned

up by excavation, neutralization, and washing into the Permitted

Plant Ditch system.        Investigations have found arsenic exceeding

applicable      soil      thresholds,        but       subsurface       contaminant

concentrations      have     not    been      delineated.           Additionally,

groundwater under the AOC exceeds groundwater quality criteria for

metals, ammonia, and sulfate.

       91.     Located inside the RDA, and to the west of AOC A, is

AOC I, the Atlantic City Electric Plant, Greenwich Station.                       The


                                        22
    GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 23 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 24 of 70 PageID: 35



facility, which produced steam, electricity, and water for the

adjacent Repauno Site, was originally coal-fired but changed to

fuel oil in the late 1960s.           In February 1986, Greenwich Station

was officially shut down; DuPont has assumed responsibility for

cleaning up this parcel, and, most recently, Chemours FC has

assumed      responsibility        for        cleaning        up     this     parcel.

Investigations have found petroleum and other contamination in

surface     soils,    primarily    around      oil   tanks     and    an    oil-water

separator.          Additionally, groundwater under the AOC exceeds

groundwater     quality     criteria     for     beryllium,        lead,     sulfate,

chloride, pH, and methylene chloride.

      92.      Over 1,000 acres of the Repauno Site is classified as

wetland habitats, and is collectively denoted as AOC J.                      To date,

remedial investigations within AOC J have only been conducted for

wetlands areas considered most likely to have been impacted by the

manufacturing operations at the Site, specifically south of AOC D

and between A-Line Road and SWMU 10 (discussed further, infra).

Soil samples        from these areas, specifically south of AOC D,

contained elevated concentrations of aniline, DPA, nitrobenzene,

copper,     lead,    nickel,    and    cadmium.          No    investigations      of

contamination have been conducted to date in the vast majority of

the AOC J wetlands.

      93.      Collectively, the on-Site surface water bodies are

referred to as AOC K.      The primary area of focus is Clonmell Creek,


                                         23
    GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 24 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 25 of 70 PageID: 36



the easternmost creek at the Site.            The Clonmell Creek watershed

historically received on-Site discharges of stormwater runoff and

groundwater discharge.          Additionally, the creek runs near the

western boundary of the Landfill, SWMU 11 (discussed further,

infra).     Investigations have revealed impacts to the surface water

and sediments in the Creek by releases of DPA, aniline, and other

organics from the adjacent Landfill.            Additionally, an ecological

exposure assessment concluded that contaminants in sediments near

the landfill were adversely affecting sensitive macroinvertebrate

taxa.

      94.      Located inside of AOC C is SWMU 3, the Terephthallic

Acid (“TPA”) Basin.        This SWMU is a four to eight-acre unlined

basin formerly used to contain TPA, which was produced between

1950 and 1973 in the DMT manufacturing area.                    Investigations

revealed TPA contaminations of the soils in this area, which is

considered non-hazardous, and VOCs.

      95.      Located east of AOC C is SWMU 8, the Iron Oxide Pile.

Used as a catalyst in the manufacture of aniline from nitrobenzene,

the spent iron oxide was stockpiled from 1959 to 1964 on a 10 to

15-acre area located south of the former Nitrobenzene Production

Area in AOC D.     Investigations revealed contamination of the soils

by PCBs, arsenic, and copper.

      96.      Scattered throughout the Site is the Ditch System,

collectively called SWMU 9. The Ditch System was used to transport


                                       24
      GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 25 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 26 of 70 PageID: 37



process wastewater, sometimes containing organic constituents,

from the manufacturing areas to the Sand Ditch Settling Basin,

(discussed further, infra), for treatment before discharge to the

Delaware River. Sediments in the Zone-1 Ditches contained elevated

organic and inorganic contaminants, and surface water was found to

have ethylbenzene, xylenes, ammonia, arsenic, copper, cadmium, and

selenium.        The Nitrobenzene Production Ditch was found to be

contaminated with benzene, nitrobenzene, DPA, aniline, and lead.

The sediments in the Process Lab Ditch contained VOCs, SVOCs, and

metals.      The Zone 2 Ditches contained elevated concentrations of

metals in ditch sediments, particularly copper, nickel, and zinc.

Ecological evaluations concluded that ditch sediment contaminant

concentrations        were     sufficient        to    cause   adverse   effects   to

sensitive benthic organisms.

       97.         Located in the western area of the Site, between the

RDA    and   AOC    J,   is    SWMU   10,   the       Sand   Ditch   Settling   Basin.

Constructed in the late 1700s, the Sand Ditch is the largest open

water ditch on-site, encompassing about 49 acres. The Ditch System

discharged into the Sand Ditch Settling Basin, which received

approximately five            to 15 million gallons per day (“mgd”) of

discharge water in the 1980s and 1990s, compared to an estimated

60 to 80 mgd during DMT manufacturing (primarily before 1973).

The primary COCs in surface water at concentrations above water

quality criteria include benzene, copper, ammonia, and sulfide.


                                            25
    GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 26 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 27 of 70 PageID: 38



Copper       concentrations   in    sediment     have    exceeded     ecological

screening criteria.

       98.       Located in the very easternmost section of the Site

and bordering the Delaware River is SWMU 11, the Tar Pits.                   This

SWMU   is     approximately   20   acres,    and   consists     of   a   14-acre,

inactive, sanitary landfill; an inactive burning ground; a glass

pit; six tar pits; and a waste oil pit.                    Historically, some

materials disposed of in the landfill included aniline, DPA, DMT,

scrap metal, building rubble, asbestos, octylated DPA, and xylene.

The landfill is separated from the river by a 12-foot-high clay

dike that was built in the 1700s.              Investigations at this SWMU

have     revealed    soils    contaminated     with     VOCs,   metals,     PCBs,

carbazole, PCE, and TCE.           However, groundwater contamination at

this SWMU has not been fully investigated or delineated.

       99.       Located inside the RDA is SWMU 12, the Fuel Oil Tank.

This SWMU was a 2.3-million-gallon steel aboveground storage tank

(“AST”) that was used to store No. 6 fuel oil from 1919 to 1990.

The diked secondary containment area surrounding the AST was used

to collect oil and water mixtures.             Investigations at this SWMU

have revealed soils contaminated with arsenic, copper, zinc, and

petroleum hydrocarbons.

       100.      Prior to the onset of environmental regulations in

the 1970s, companies did not keep track of and report spills.

Records of spills and other releases were kept at the Repauno Site


                                       26
    GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 27 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 28 of 70 PageID: 39



starting in 1976.        Between June 4, 1976, and April 03, 2012, 506

records of incidents related to air, soil, water, and unclassified

releases occurred at the Site: 352 incidents correspond to air

pollution (mostly nitrogen oxides), 102 incidents were spills to

the soil, 43 were spills to the water, and nine were unclassified.

Considered    in   the    aggregate,    there    were   regular    uncontrolled

releases of contaminants at the Site.

      101.     The groundwater under nearly the entire Repauno Site

has been injured by contaminant releases.

Classification Exception Area

      102.     When groundwater cannot be used for its normal purpose

due to contamination, the           Department may require that it be

designated a Classification Exception Area (“CEA”).                  Use of the

groundwater is restricted thereby.

      103.     In August 2003, a CEA was established, with an average

depth of 130 ft.         The CEA covers approximately 940 acres of the

Repauno Site, and includes 19 VOCs, ten SVOCs, 16 metals, and one

pesticide that have exceeded groundwater quality standards.                      The

CEA time period is listed as “indeterminate,” meaning there is no

expectation     that     groundwater     will    meet    groundwater     quality

standards at any point in the foreseeable future.

Regulatory & Remedial History

      104.     Between 1993 and 2005, Remedial Investigations were

undertaken at the Site that have been proven to be inadequate



                                       27
      GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 28 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 29 of 70 PageID: 40



attempts to delineate the extent of the contamination at the Site.

In 2003, a Site Ecological Assessment was conducted.

       105.        The Site is and has been in the Remedial Action phase,

since 2005.        Despite this, all of the AOCs and SWMUs listed above,

and others at the Site not described above, require substantial

further investigation to fully delineate the extent of remaining

contamination and injury to the natural resources both on-Site and

off-Site.

       106.        Seeking to sell the RDA property to Delaware River

Partners, LLC, DuPont placed the remediation of the AOCs affected

on a fast track for remediation, and by 2010 was representing to

the    Department      that    the   remedial    investigation       and   remedial

actions for the AOCs were completed.

       107.        In 2005, the Department, Administrator, and DuPont

entered into a Compensatory Restoration Administrative Consent

Order (“CRACO”).        The CRACO is not a bar to the claims asserted in

this Complaint for reasons including, but not limited to, the

following: DuPont has failed to comply with the CRACO, concealed

the nature and extent of contamination at its facilities, has

attempted      to    provide    contaminated       property     to   fulfill       its

obligations, additional injuries have been incurred, additional

discharges have occurred since the CRACO became effective, and

injuries      to    natural    resources,       including     groundwater,     have

resulted from remedial action implementation.


                                         28
      GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 29 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 30 of 70 PageID: 41



       108.      Notwithstanding        anything     to   the    contrary     herein,

Plaintiffs are not making a claim regarding contamination in the

Delaware River at this time, and are not seeking relief related to

the contamination in the Delaware River or its sediments, other

than to the extent Plaintiffs seek to have the Defendants pay to

investigate and identify contamination emanating from the Site or

caused by the Defendants, wherever that contamination may come to

rest.

The Fraudulent Spinoff of DuPont's Specialty Chemicals Business

       109.      DuPont and Chemours have very substantial liabilities

due to their polluting activities.                  Although perfluorooctanoic

acid     (“PFOA”)    and     other    per-    and   polyfluoroalkyl       substances

(“PFAS”) contamination are not an issue at the Repauno Site,

DuPont’s      and   Chemours’        liabilities    for   PFOA    and    other     PFAS

contamination account for a very substantial portion of their

environmental liabilities nationwide, and therefore affect their

overall ability to satisfy their environmental liabilities for the

Repauno Site.

       110.         DuPont sought to insulate itself from billions of

dollars of legacy pollution liabilities, especially those arising

from PFOA and other PFAS contamination at chemical plants that it

owned and operated throughout the country.                 Upon information and

belief, DuPont’s potential cumulative liability related to PFOA

and    other    PFAS    is    likely     billions    of   dollars       due   to    the


                                             29
    GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 30 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 31 of 70 PageID: 42



persistence, mobility, bio-accumulative properties, and toxicity

of these “forever” compounds, as well as DuPont’s decades-long

attempt to hide the dangers of PFAS from the public.

      111.     For   more    than   five    decades,    DuPont    manufactured,

produced, or utilized PFOA and other PFAS at plants in New Jersey,

West Virginia, and North Carolina.            Throughout this time, DuPont

was aware that PFOA was toxic, harmful to animals and humans, bio-

accumulative, and bio-persistent in the environment.                DuPont also

knew that it had emitted and discharged PFOA in large quantities

into the environment, and that tens of thousands of people had

been exposed to PFOA, including through public and private drinking

water supplies, which DuPont had contaminated.              Thus, DuPont knew,

or reasonably should have known, that it faced billions of dollars

in liabilities arising from its use of PFOA.

      112.     For example, in 1999, members of the Tennant family,

owned property impacted by PFOA-contamination adjacent to DuPont's

Washington Works plant in Parkersburg, West Virginia, sued DuPont

in West Virginia federal court.

      113.     DuPont's in-house counsel was very concerned about

DuPont's exposure related to PFOA.               In November 2000, one of

DuPont's in-house counsel handling PFOA issues wrote to his co-

counsel:     "We are going to spend millions to defend these lawsuits

and have the additional threat of punitive damages hanging over

our head. Getting out in front and acting responsibly can undercut


                                       30
    GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 31 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 32 of 70 PageID: 43



and reduce the potential for punitives . . .                 Our story is not a

good one, we continued to increase our emissions into the river in

spite of internal commitments to reduce or eliminate the release

of this chemical into the community and the environment because of

our concern about the biopersistence of this chemical."

       114.    In 2005, after confidentially settling the Tennant

case, DuPont agreed to pay $10.25 million to resolve eight counts

brought by EPA alleging violations of the Toxic Substances Control

Act and the Resource Conservation and Recovery Act.                 That was the

largest civil administrative penalty that EPA had ever obtained

under a federal environmental statute. DuPont also was required to

commit an additional $6.25 million to supplemental environmental

projects.      See        https://www.epa.gov/enforcement/reference-news-

release-epa-settles-pfoa-case-against-dupont-largest-

environmental.

       115.    Also, in 2005, DuPont agreed to settle a class action

lawsuit, which had been filed on behalf of 70,000 residents of

Ohio and West Virginia who had been exposed to PFOA that DuPont

had discharged from Washington Works, for $343 million.                   Under the

terms    of   the    settlement,     DuPont    agreed   to   fund    a    panel   of

scientists (the "Science Panel") to determine if any diseases were

linked to PFOA exposure, to filter local water for as long as PFOA

concentrations exceeded regulatory thresholds, and to set aside

$235    million     for    ongoing   medical   monitoring     of    the   affected


                                        31
    GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 32 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 33 of 70 PageID: 44



community.     The settlement also provided that any class members

who developed the linked diseases would be entitled to sue for

personal injury, and DuPont agreed not to contest the fact that

exposure to PFOA could cause those diseases.

       116.    After eight years, the Science Panel found several

human diseases with "probable links" to PFOA exposure, including:

high      cholesterol;       ulcerative       colitis;       pregnancy-induced

hypertension;     thyroid    disease;       testicular   cancer;     and    kidney

cancer.

       117.    More than 3,500 personal injury claims were filed

against DuPont in Ohio and West Virginia as part of the 2005

settlement.       These    claims    were    consolidated     in   the     federal

multidistrict litigation styled In Re: E.I. du Pont de Nemours and

Company C-8 Personal Injury Litigation (MDL No. 2433) in the United

States District Court for the Southern District of Ohio.                     Forty

"bellwether" trials were scheduled to take place in 2015 and 2016.

       118.    DuPont knew that it faced substantial exposure at

these trials, as well as liability related to PFOA and other PFAS

contamination at other sites throughout the country and that its

liability was likely billions of dollars.

       119.    In addition to its PFOA and other PFAS liabilities,

DuPont was facing very substantial environmental liabilities for

its historic manufacturing and research operations throughout the

country, including liability for discharges at the Repauno Site.


                                       32
    GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 33 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 34 of 70 PageID: 45



      120.     DuPont sought to limit its environmental liability

and protect its assets by engaging in a series of restructuring

transactions, including a "spinoff" of its performance chemical

business which included Teflon, i.e., one of the primary products

that DuPont manufactured using PFOA and which led to widespread

contamination throughout the country.

      121.     Chemours Co. was incorporated on February 18, 2014

under the name "Performance Operations, LLC."              On April 10, 2014,

the company was renamed to "The Chemours Company, LLC."                 On April

30, 2015, the company was converted from a limited liability

company to a corporation with the name "The Chemours Company."

Prior to July 1, 2015, Chemours Co. was a wholly-owned subsidiary

of DuPont.

      122.     On July 1, 2015, DuPont completed the spinoff of its

performance     chemicals     business      (the   "Spinoff")      through       the

creation of Chemours Co., which became a separate, publicly-traded

entity.

      123.     DuPont and Chemours Co. entered into a June 26, 2015

Separation Agreement to effectuate the Spinoff (the "Separation

Agreement"). At the time of the Spinoff, the performance chemicals

business consisted of DuPont's Titanium Technologies Chemical

Solutions     and     Flourochemicals       segment      (collectively,          the

"Performance Chemicals Business").




                                       33
    GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 34 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 35 of 70 PageID: 46



      124.     Pursuant to the Separation Agreement, DuPont agreed

to transfer to Chemours Co. all businesses and assets related to

the Performance Chemicals Business, including 37 active chemical

plants.      Upon   information     and      belief,     the   Repauno    Site   was

transferred to Chemours Co. via the Separation Agreement and one

or more schedules to that Agreement.

      125.     Prior to the Spinoff, DuPont completed a significant

internal reorganization so that all the assets and liabilities

(held by DuPont or its subsidiaries) that DuPont deemed to be part

of the Performance Chemicals Business would be held by Chemours

Co., as a wholly owned subsidiary of DuPont.

      126.     In addition to the assets transferred to Chemours Co.,

DuPont    caused    Chemours      Co.     to    assume     DuPont's      historical

liabilities     arising    from   DuPont's       discharge     of   contaminants,

including PFOA and other PFAS,                 into the environment.          While

specific details about the liabilities are set forth in non-public

schedules that are not available to Plaintiffs, the Separation

Agreement required Chemours Co. to assume what the agreement

defines as "Chemours Liabilities," which include DuPont's historic

liabilities regardless of (i) when or where such liabilities arose,

(ii) whether the facts upon which they are based occurred prior

to, on, or subsequent to the effective date of the Spinoff, (iii)

where or against whom such liabilities are asserted or determined,

(iv) whether arising from or alleged to arise from negligence,


                                        34
    GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 35 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 36 of 70 PageID: 47



gross    negligence,        recklessness,       violation        of     law,    fraud,

misrepresentation by DuPont or Chemours Co., and (v) which entity

is named in any action associated with any liability.

      127.     The Separation Agreement defines Chemours Liabilities

broadly, to include "any and all Liabilities relating . . .

primarily to, arising primarily out of or resulting primarily from,

the operation or conduct of the Chemours Business, as conducted at

any time prior to, at or after the Effective Date . . . including

. . . any and all Chemours Assumed Environmental Liabilities. . .

.," which include DuPont's historic liabilities relating to and

arising from its decades of operations at the Repauno Site and

emitting PFOA and PFAS into the environment in New Jersey and

elsewhere.

      128.     Chemours      Co.    also    agreed    to    indemnify      DuPont   in

connection     with    those       liabilities       that   it    assumed.          The

indemnification has no cap or temporal limitation.

      129.     Chemours Co. also agreed to use its best efforts to

be fully substituted for DuPont with respect to "any order, decree,

judgment, agreement or Action with respect to Chemours Assumed

Environmental Liabilities . . . ."

      130.     Upon information and belief, there was no meaningful

negotiation     of    the   Separation      Agreement,      and       DuPont   largely

dictated its terms.          Indeed, when the Separation Agreement was




                                           35
    GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 36 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 37 of 70 PageID: 48



signed, Chemours Co. was a wholly-owned subsidiary of DuPont, and

a majority of the Chemours Co. board consisted of DuPont employees.

      131.     In connection with the Spinoff, Chemours Co. paid

DuPont approximately $3.9 billion, consisting of approximately

$3.4 billion in cash, plus approximately $507 million in promissory

notes.     Chemours Co. also transferred all of its stock to DuPont,

which was ultimately delivered to DuPont's shareholders.

      132.     Chemours Co. was thinly capitalized following the

Spinoff.      Indeed, shortly after the Spinoff, market analysts

described Chemours Co. as "a bankruptcy waiting to happen" and a

company "purposely designed for bankruptcy."

      133.     In order to fund the $3.9 billion payment to DuPont,

Chemours Co. issued unsecured senior notes and entered into a

credit agreement with a syndicate of banks to provide two senior

secured credit facilities, incurring a total of $4 billion in

indebtedness.     The terms of the financing were dictated by DuPont,

in its sole discretion, and not Chemours Co.

      134.     According     to   Chemours     Co.'s    unaudited     pro   forma

financial statements, as of March 31, 2015 (but giving effect to

all of the transactions contemplated in the Spinoff), Chemours Co.

had total assets of $6.4 billion and total liabilities of $6.3

billion. Following the Spinoff, Chemours Co. issued a 10-K stating

that, as of December 31, 2015, Chemours Co. had assets totaling

$6.3 billion and total liabilities of $6.2 billion.


                                       36
     GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 37 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 38 of 70 PageID: 49



      135.      The 10-K stated that these liabilities included $454

million in "other accrued liabilities," which in turn included $11

million for accrued litigation and $68 million for environmental

remediation.      The 10-K also stated Chemours Co. had $553 million

in    "other     liabilities,"      which     included     $223     million       for

environmental remediation and $58 million for accrued litigation.

      136.      However, Chemours Co. significantly underestimated

its liabilities, especially the liabilities that it had assumed

from DuPont with respect to PFOA and other PFAS contamination,

which DuPont and Chemours Co. should have known would be billions

of dollars in addition to other environmental liabilities for other

contaminants discharged at DuPont and Chemours facilities.

      137.      For example, in 2017, Chemours Co. and DuPont amended

the Separation Agreement in connection with the settlement of the

personal injury multi-district litigation brought by thousands of

residents who had been exposed to PFOA from DuPont's Washington

Works plant.      Per the amendment, Chemours Co. paid $320.35 million

to the plaintiffs in the settlement on August 21, 2017, and DuPont

paid an additional $320.35 million on September 1, 2017.                  For all

future PFOA costs incurred from July 6, 2017 through July 6, 2022,

Chemours Co. agreed to cover the first $25 million per 12-month

period, DuPont agreed to cover the next $25 million per 12-month

period, and Chemours Co. agreed to cover any additional amounts.




                                        37
    GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 38 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 39 of 70 PageID: 50



Chemours Co. is a named defendant in numerous lawsuits relating to

DuPont's historical use of PFAS.

      138.     Had DuPont and Chemours Co. taken the full extent of

these liabilities into account, as they should have, Chemours Co.

would have negative equity (that is, liabilities that are greater

than assets), and would be balance sheet insolvent. Thus, even

though PFOA and other PFAS did not contribute to the specific

contamination at the Repauno Site, Chemours Co.’s liability for

PFOA and other PFAS contamination nationwide (if not world-wide),

directly impacts the company’s solvency.



                                  First Count

                                 (Spill Act)
                         (As Against All Defendants)

      139.     Plaintiffs repeat each allegation of Paragraphs 1

through 138 above as though fully set forth in its entirety herein.

      140.     Each Defendant is a “person” within the meaning of

N.J.S.A. 58:10-23.11b.

      141.     The discharge of hazardous substances is prohibited.

N.J.S.A. 58:10-23.11c.

      142.     Many of the COCs at the Site are hazardous substances

as defined in N.J.S.A. 58:10-23.11b.

      143.     Except    as   otherwise     provided     in   N.J.S.A.     58:10-

23.11g(12), which is not applicable here, any person who discharges




                                       38
    GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 39 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 40 of 70 PageID: 51



a hazardous substance, or is in any way responsible for any

hazardous    substance,     shall   be    liable,   jointly     and   severally,

without regard to fault, for all cleanup and removal costs no

matter by whom incurred.        N.J.S.A. 58:10-23.11g(c).

      144.     The Department and Administrator have incurred, and

will continue to incur, costs and damages, including lost use and

value, costs of restoration and replacement for natural resources

of this State that have been, or may be, injured as a result of

discharges at the Repauno Site, and assessment costs.

      145.     The costs and damages the Department and Administrator

have incurred, and will incur, associated with discharges at the

Repauno Site, are “cleanup and removal costs” within the meaning

of N.J.S.A. 58:10-23.11b.

      146.     The     Defendants,       as    dischargers       of    hazardous

substances at the Repauno Site, are liable, jointly and severally,

without regard to fault, for all cleanup and removal costs and

damages, including lost use or value and assessment costs, the

Department and Administrator have incurred, and will incur, to

assess, mitigate, restore, or replace any natural resource of this

State that has been, or may be, injured as a result of the discharge

of hazardous substances at the Repauno Site.                   N.J.S.A. 58:10-

23.11g(c)(1).

      147.     The Defendants, as owners and/or operators of the

Repauno Site at the time hazardous substances were discharged


                                         39
      GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 40 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 41 of 70 PageID: 52



there, also are persons in any way responsible, and are liable,

jointly and severally, without regard to fault, for all cleanup

and removal costs and damages, including lost use or value and

assessment costs, the Department and Administrator have incurred,

and will incur, to assess, mitigate, restore, or replace any

natural resource of this State that has been, or may be, injured

as a result of the discharge of hazardous substances at the Repauno

Site.     N.J.S.A. 58:10-23.11g(c)(1).

       148.       Pursuant     to     N.J.S.A.        58:10-23.11u(a)(1)(a)        and

N.J.S.A. 58:10-23.11u(b), the Department may bring an action in

the Superior Court for, inter alia, injunctive relief, N.J.S.A.

58:10-23.11u(b)(1); for its unreimbursed investigation, cleanup

and     removal     costs,    including         the   costs   of   preparing       and

successfully litigating the action, N.J.S.A. 58:10-23.11u(b)(2);

for natural resource restoration and replacement costs, N.J.S.A.

58:10-23.11u(b)(4);          and    for   any    other   unreimbursed    costs     or

damages the Department incurs under the Spill Act, N.J.S.A. 58:10-

23.11u(b)(5).

       149.       Pursuant to N.J.S.A. 58:10-23.11g(a) and (b), the

Defendants are also liable for lost income due to damage to natural

resources destroyed or damaged by a discharge, and loss of State

tax revenue due to damage to real or personal property proximately

resulting from a discharge.




                                          40
    GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 41 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 42 of 70 PageID: 53



      150.     As a direct or indirect result of such violations set

forth above, the Department and Administrator have incurred, are

incurring, and will continue to incur substantial costs including

costs relating to:

      a.     the investigation, cleanup, and removal of discharged

             hazardous substances;

      b.     the restoration of natural resources contaminated by

             discharges of hazardous substances at the Repauno Site;

      c.     the compensation of the citizens of New Jersey for the

             lost interim value and benefits of natural resources

             contaminated by discharges of hazardous substances at

             the Repauno Site; and

      d.     the    institution      of     corrective     measures      including

             monitoring of all impacted and potentially impacted

             public    and   private      drinking    water   supplies    for    the

             presence of hazardous substances, provision of interim

             water supplies to residents whose water supplies have

             been     contaminated        due    to   such      discharges,      the

             establishment of acceptable sources of potable water to

             injured    members   of      the   public,   and   other    necessary

             remedial actions, all at significant expense, loss, and

             damage.




                                          41
    GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 42 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 43 of 70 PageID: 54



      151.     The costs and damages the Department and Administrator

have incurred, and will incur, are "cleanup and removal costs"

within the meaning of N.J.S.A. 58:10-23.11b.

      152.     Pursuant to N.J.S.A. 58:10-23.11q, the Administrator

is authorized to bring an action in the Superior Court for any

unreimbursed costs or damages paid from the Spill Fund.

                              PRAYER FOR RELIEF

      WHEREFORE, the Department and the Administrator request that

this Court enter judgment against Defendants as follows:

      a.     Ordering each Defendant to reimburse the Department and

             Administrator, jointly and severally, without regard to

             fault, for all cleanup and removal costs and direct and

             indirect damages they have incurred, including lost use

             and value, costs of restoration and replacement for any

             natural resource of this State injured as a result of

             the discharge of hazardous substances at the Repauno

             Site, with applicable interest, and assessment costs;

      b.     Finding each Defendant liable, jointly and severally,

             without regard to fault, for all future cleanup and

             removal costs and direct and indirect damages, including

             lost use and value, costs of restoration and replacement

             for any natural resource of this State injured as a

             result of the discharge of hazardous substances at the




                                       42
    GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 43 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 44 of 70 PageID: 55



            Repauno Site, with applicable interest, and assessment

            costs;

      c.    Compelling       each    Defendant,         jointly     and     severally,

            without regard to fault, to perform any further cleanup

            of the Repauno Site and off-Site in conformance with the

            Site Remediation Reform Act, N.J.S.A. 58:10C-1 to -29,

            and all other applicable laws and regulations;

      d.    Compelling       each    Defendant,         jointly     and     severally,

            without    regard       to    fault,   to    fund      the    Department’s

            performance of an assessment of any natural resource

            that has been, or may be, injured as a result of the

            discharge of hazardous substances at the Repauno Site,

            and compelling each Defendant to compensate the citizens

            of   New    Jersey      for     the    costs    of     restoration        and

            replacement and lost use and value of any injured natural

            resource;

      e.    Ordering the Defendants to pay for all compensatory

            damages    for    the    lost      interim     value    of    the   natural

            resources at and around the Repauno Site as a result of

            the contamination of such natural resources by hazardous

            substances;

      f.    Finding each Defendant liable, jointly and severally,

            without regard to fault, for lost income due to damage

            to   natural      resources        destroyed      or     damaged     by    a


                                          43
    GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 44 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 45 of 70 PageID: 56



             discharge, and loss of State tax revenue due to damage

             to real or personal property proximately resulting from

             a discharge;

      g.     Awarding the Department and Administrator their costs

             and fees in this action pursuant to N.J.S.A. 58:10-

             23.11u(b)(2); and

      h.     Awarding the Department and Administrator interest and

             such other relief as this Court deems appropriate.

                                 Second Count

                      (Water Pollution Control Act)
                       (As Against All Defendants)

      153.     Plaintiffs repeat each allegation of Paragraphs 1

through 152 above as though fully set forth in its entirety herein.

      154.     Defendants are each a “person” within the meaning of

N.J.S.A. 58:10A-3.

      155.     Except as otherwise exempted pursuant to N.J.S.A.

58:10A-6(d) and (p), which are not applicable here, it is unlawful

for any person to discharge any pollutant except to the extent the

discharge conforms with a valid New Jersey Pollutant Discharge

Elimination System permit issued by the Commissioner pursuant to

the WPCA, or pursuant to a valid National Pollutant Discharge

Elimination System permit issued pursuant to the federal Water

Pollution Control Act, 33 U.S.C. §§ 1251 to -1387.                      N.J.S.A.

58:10A-6(a).




                                       44
    GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 45 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 46 of 70 PageID: 57



      156.     The    unauthorized      discharge      of   pollutants      is   a

violation of the WPCA for which any person who is the discharger

is strictly liable, without regard to fault.                  N.J.S.A. 58:10A-

6(a).

      157.     The Department has incurred, or will continue to

incur, costs as a result of the discharge of pollutants at the

Repauno Site.

      158.     The Department also has incurred, and will continue

to incur, costs and damages, including the costs of investigation

to establish a violation at the Repauno Site, costs in removing,

correcting, or terminating the adverse effects upon water quality

or public health due to violations at the Repauno Site, and

compensatory damages and any other actual damages for any natural

resource of this State that has been, or may be, lost or destroyed

as a result of the discharge of pollutants at the Repauno Site.

      159.     The Defendants discharged pollutants at the Repauno

Site, which discharges were neither permitted pursuant to N.J.S.A.

58:10A-6(a), nor exempted pursuant to N.J.S.A. 58:10A-6(d) or

N.J.S.A. 58:10A-6(p), and are liable, without regard to fault, for

all costs and damages, including compensatory damages and any other

actual damages for any natural resource of this State that has

been, or may be, lost or destroyed as a result of the discharge of

pollutants at the Repauno Site.




                                       45
    GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 46 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 47 of 70 PageID: 58



      160.     The costs and damages the Department has incurred,

and will incur, for the Repauno Site are recoverable within the

meaning of N.J.S.A. 58:10A-10(c)(2)-(4).

      161.     Pursuant to N.J.S.A. 58:10A-10(c), the Commissioner

may bring an action in the Superior Court for injunctive relief,

N.J.S.A. 58:10A-10(c)(1); for the costs of any investigation,

inspection, or monitoring survey which led to establishment of the

violation, including the costs of preparing and litigating the

case, N.J.S.A. 58:10A-10(c)(2); any cost incurred by the State in

removing, correcting, or terminating the adverse effects upon

water   quality     resulting     from    any   unauthorized      discharge      of

pollutants for which action under this subsection may have been

brought, N.J.S.A. 58:10A-10(c)(3); compensatory damages and any

other actual damages for any natural resource of this State that

has been, or may be, lost or destroyed as a result of the

unauthorized discharge of pollutants, N.J.S.A. 58:10A-10(c)(4);

and the actual amount of any economic benefits accruing to the

violator     from   any   violation,     including    savings    realized     from

avoided capital or noncapital costs resulting from the violation,

the return earned or that may be earned on the amount of avoided

costs, any benefits accruing as a result of a competitive market

advantage enjoyed by reason of the violation, or any other benefit

resulting from the violation, N.J.S.A. 58:10A-10(c)(5).

                              PRAYER FOR RELIEF


                                         46
    GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 47 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 48 of 70 PageID: 59



      WHEREFORE, the Commissioner requests that this Court enter an

order   granting     judgment    against     the    Defendants,    jointly       and

severally, and without regard to fault:

      a.    Permanently enjoining the Defendants, requiring them to

            remove, correct, or terminate the adverse effects on

            water quality resulting from any unauthorized discharge

            of pollutants at or from the Repauno Site;

      b.    Ordering the Defendants, without regard to fault, to pay

            for the costs for any investigation, inspection, or

            monitoring      survey,    leading     to   establishment     of     the

            violation,      including       the    costs   of   preparing        and

            litigating the case;

      c.    Finding the Defendants liable, without regard to fault,

            for all costs for removing, correcting, or terminating

            the adverse effects upon water quality resulting from

            any unauthorized discharge of pollutants at the Repauno

            Site;

      d.    Finding the Defendants liable, without regard to fault,

            for all compensatory damages and other actual damages

            for any natural resource of the State that has been, or

            may be, injured, lost, or destroyed as a result of the

            unauthorized discharge of pollutants at the Repauno

            Site;




                                       47
    GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 48 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 49 of 70 PageID: 60



      e.    Finding the Defendants liable, without regard to fault,

            the    for    amount    of    any    economic       benefits    they   have

            accrued, including any savings realized from avoided

            capital or noncapital costs, the return they have earned

            of    the    amount    of    avoided       costs,    and   benefits    each

            Defendant has enjoyed as a result of a competitive

            market       advantage,      or     any    other    benefit     they   have

            received as a result of having violated the WPCA;

      f.    Awarding the Commissioner her costs and fees in this

            action pursuant to N.J.S.A. 58:10A-49.1(c)(2); and

      g.    Awarding the Commissioner interest and such other relief

            as the Court deems appropriate.



                                   Third Count

                         Solid Waste Management Act
                         (As Against All Defendants)

      162. Plaintiffs       repeat       each    allegation       of   Paragraphs     1

through 161 above as though fully set forth in its entirety herein.

      163. The Defendants are each a "person" within the meaning of

N.J.S.A. 13:1E-3.

      164. The Solid Waste Management Act ("SWMA" or the "Act")

defines    "[s]olid      waste"    as,   inter        alia,    "discarded   materials

resulting from industrial, commercial and agricultural operations"

and "all other waste materials." N.J.S.A. 13:1E-3.                     N.J.A.C. 7:26-




                                          48
    GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 49 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 50 of 70 PageID: 61



1.6(b) defines "other waste material," in pertinent part, as "any

solid,      liquid,       semi-solid           or     contained         gaseous     material,

including, but not limited to spent material, sludge, by-product,

discarded commercial chemical products, or scrap metal resulting

from industrial, commercial, mining or agricultural operations,

from community activities, or any other material which has served

or can no longer serve its original intended use, which . . . [i]s

discarded or intended to be discarded . . . [i]s applied to the

land or placed on the land or contained in a product that is

applied     to    or     placed      on   the       land    in    a   manner     constituting

disposal." N.J.A.C. 7:26-1.6(b) provides that "a material is also

a   solid    waste       if   it     is   'disposed         of'    by   being     discharged,

deposited, injected, dumped, spilled, leaked or placed into or on

any land or water so that such material or any constituent thereof

may enter the environment or be emitted into the air or discharged

into ground or surface waters."

      165. N.J.S.A.           13:1E-3     of    the        SWMA   and   N.J.A.C.     7:26-1.4

define      "disposal"         as     "the     storage,          treatment,      utilization,

processing,       resource          recovery    of,        or   the   discharge,     deposit,

injection, dumping, spilling, leaking or placing of any solid or

hazardous waste into or on any land or water, so that the solid or

hazardous        waste    or        any   constituent            thereof   may    enter   the

environment or be emitted into the air or discharged into any

waters, including groundwaters."


                                                49
    GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 50 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 51 of 70 PageID: 62



       166. Various constituents present in soils, groundwater and

surface water in and around the Site are discarded materials and

are "solid waste" as defined under N.J.S.A. 13:1E-3 and N.J.A.C.

7:26-1.6.

       167. The Defendants have engaged in the past disposal, and/or

are continuing to engage in the disposal, of solid waste in and

around the Site in the form of various constituents without first

having filed a completed application for and received approval of

a   solid   waste   facility     ("SWF")     permit    for    such      activities,

resulting in the widespread presence of such solid wastes in soils,

groundwater, and surface water in and around the Site, all in

violation of N.J.A.C. 7:26-2.8(e).

       168. The Defendants have engaged in the past disposal, and/or

are continuing to engage in the disposal, of solid waste in and/or

around the Site in the form of hazardous constituents in excess of

0.148 cubic yards of solids and/or 30 gallons of liquids, at

locations other than a permitted SWF, resulting in the widespread

presence of such solid wastes in soils, groundwater and surface

water in and around the Site, in violation of N.J.S.A. 13:1E-9.3.

       169. Pursuant     to   N.J.S.A.      13:1E-9(b)   and      (d),    when   the

Commissioner finds that a person has violated any provision of the

SWMA   or   any   regulations     adopted     pursuant       to   the    SWMA,   the

Commissioner is authorized to bring a civil action in Superior

Court seeking temporary or permanent injunctive and other relief,


                                       50
    GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 51 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 52 of 70 PageID: 63



as well as assessment of the violator for the costs of any

investigation leading to the establishment of the violation, costs

incurred by the State in removing, correcting or terminating the

adverse effects to water and air quality resulting from the

violation, and assessment against the violator of compensatory

damages for any loss or destruction of wildlife, fish or aquatic

life, and for any other actual damages, all of which relief may be

awarded in a summary manner.

                              PRAYER FOR RELIEF

      WHEREFORE, the Commissioner requests that this Court enter

judgment against the Defendants as follows:

      a.    Ordering Defendants to, jointly and severally, fully

            comply    with   the   SWMA     by,    inter   alia,   removing      all

            unlawfully disposed of solid waste from all locations in

            and around the Site at which the same have come to be

            located and for which Defendants did not obtain a SWF

            permit;

      b.    Ordering Defendants, jointly and severally, to reimburse

            the Commissioner for the reasonable costs of preparing

            and litigating her claim seeking the enforcement of

            Defendants’ obligations pursuant to the SWMA;

      c.    Ordering Defendants, jointly and severally, to reimburse

            the Commissioner for the cost incurred by the Department

            in removing, correcting,              or terminating the adverse


                                       51
    GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 52 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 53 of 70 PageID: 64



              effects upon water and air quality resulting from their

              violations of the SWMA;

       d.     Ordering       Defendants,     jointly    and    severally,        to

              compensate the State of New Jersey for the loss or

              destruction of wildlife, fish or aquatic life, and other

              actual damages caused by their violations of the SWMA;

              and

       e.     Awarding the Commissioner such other relief as this

              Court deems appropriate.

                                  Fourth Count

                              (Public Nuisance)
                         (As Against All Defendants)

       170.     Plaintiffs repeat each allegation of Paragraphs 1

through 169 above as though fully set forth in its entirety herein.

       171.     Groundwater,      surface     water,    sediments,     wetlands,

soils, and biota are natural resources of the State held in trust

by the State.

       172.     The use, enjoyment, and existence of uncontaminated

natural resources is a right common to the general public.

       173.     The contamination of the groundwater, surface water,

sediment, wetlands, soils, and biota at and around the Repauno

Site   constitutes       a   physical   invasion   of   the   State’s    natural

resources, and upon information and belief, the State’s real

property in the vicinity of the Repauno Site, and an unreasonable




                                        52
      GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 53 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 54 of 70 PageID: 65



and substantial interference, both actual and potential, with (1)

the    exercise     of   the   public’s    common      right   to   these   natural

resources; (2) the State’s special property and statutory status

and obligations regarding the natural resources of the State; (3)

the State’s ability, through the Department, to protect, conserve

and manage the natural resources of the State, which are by law

precious and invaluable public resources held by the State in trust

for the benefit of the public; and (4) the rights of the people of

the State to enjoy their natural resources free from interference

by pollution and contamination.

       174.      Upon information and belief, real property owned by

the    State    has   become    contaminated      by    the    Repauno   Site,     and

therefore, the Department has suffered a special injury different

from that common to the general public.

       175.      As long as these natural resources at and around the

Repauno Site remain contaminated due to the Defendants’ conduct,

the public nuisance continues.

       176.      Until these natural resources are restored to their

pre-injury quality, the Defendants are liable for the creation,

and continued maintenance, of a public nuisance in contravention

of the public’s common right to clean natural resources.

       177.      The acts of the Defendants as set forth above were

willful and wanton.

                                PRAYER FOR RELIEF


                                          53
    GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 54 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 55 of 70 PageID: 66



      WHEREFORE,     the   Plaintiffs         request    that    this     Court    enter

judgment against the Defendants as follows:

      a.    Ordering the Defendants to reimburse the Department and

            Administrator for their             costs of abatement, without

            regard to fault, including but not limited to all costs

            to investigate, clean up, restore, treat, monitor, and

            otherwise      respond      to    contamination         of   the    State’s

            natural resources so that such natural resources are

            restored to their original condition;

      b.    Compelling      the   Defendants       to    abate    the     nuisance    by

            investigating,         cleaning       up,     restoring,           treating,

            monitoring, and otherwise responding to contamination in

            the   State’s    natural         resources   so     that     such    natural

            resources are restored to their original condition;

      c.    Compelling the Defendants to pay special damages to

            Plaintiffs, funding the Department’s performance of any

            further assessment and compensatory restoration of any

            natural resource that has been, or may be, injured as a

            result of the discharge of hazardous substances and

            pollutants      at    the   Repauno    Site,      and    compelling      the

            Defendants to compensate the citizens of New Jersey, for

            the costs of restoration and replacement, including lost

            use and value of any injured natural resource;




                                         54
    GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 55 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 56 of 70 PageID: 67



      d.     Ordering the Defendants to pay for all compensatory

             damages    for   the    lost     interim    value    of    the   natural

             resources at and around the Repauno Site as a result of

             the   contamination        of     such     natural        resources   by

             pollutants and hazardous substances;

      e.     Awarding Plaintiffs punitive damages in an amount to be

             determined by the Court;

      f.     Awarding   Plaintiffs      costs     and    fees    in    this   action,

             including attorneys’ fees, incurred in prosecuting this

             action, together with prejudgment interest, to the full

             extent permitted by law; and

      g.     Awarding Plaintiffs such other relief as this Court

             deems proper.

                                    Fifth Count

                                (Trespass)
                        (As Against All Defendants)

      178.     Plaintiffs repeat each allegation of Paragraphs 1

through 177 above as though fully set forth in its entirety herein.

      179.     Groundwater,         surface     water,    sediment,        wetlands,

soils, and biota are natural resources of the State held in trust

by the State for the benefit of the public.                 Water resources are

owned by the State for the benefit of its citizens.

      180.     The State brings this claim in both its public trustee

and parens patriae capacities.




                                        55
      GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 56 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 57 of 70 PageID: 68



       181.      As the trustee over the State’s natural resources,

the State has a duty to protect and restore all natural resources

of the State and protect the health and comfort of its inhabitants.

       182.      In its parens patriae capacity, the State may protect

its “quasi-sovereign” interests, including the State’s interest in

the well-being of its populace, as well as the populace’s interest

in the integrity of the State’s natural resources.                   Accordingly,

the    State    is   bringing    this    action    for    the   invasion    of     its

residents’ possessory interests in the State’s natural resources,

because the harm to such interests is too widespread for any

individual       residents      to   seek     relief     themselves.       Waters,

sediments, and biota that have been affected by the Defendants’

contamination are mobile, moving to and inhabiting areas far from

the immediate area of the initial contamination.

       183.      Additionally, the State is the owner of lands in the

vicinity of the Repauno Site.

       184.      The    hazardous     substances       and   pollutants    in      the

groundwater, surface water, sediment, wetlands, soils, and biota

at and around the Repauno Site, including on State-owned lands,

constitute a physical invasion of property without permission or

license, as well as further removed from the Repauno Site.

       185.      The Defendants are liable for trespass, and continued

trespass, because the hazardous substances and pollutants in the

groundwater, surface water, sediment, wetlands, soils, and biota


                                         56
    GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 57 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 58 of 70 PageID: 69



at and around the Repauno Site, as well as contamination previously

removed    from   the      Repauno   Site,    resulted   from    discharges      of

hazardous substances and pollutants at the Repauno Site.

      186.     As long as the natural resources remain contaminated

due to the Defendants’ conduct, the trespass continues.

      187.     The acts of the Defendants as set forth above were

willful and wanton.

                               PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs request that this Court enter judgment

against the Defendants as follows:

      a.     Finding the Defendants liable, jointly and severally,

             for all costs to investigate, clean up, restore, treat,

             monitor, and otherwise respond to contamination of the

             State’s natural resources so that such natural resources

             are restored to their original condition, and for all

             damages to compensate the citizens of New Jersey for the

             lost use and value of their natural resources during all

             times    of   injury    caused   by   hazardous    substances       and

             pollutants, and for such orders as may be necessary to

             provide full relief to address risks to the State,

             including the costs of:

                     i.    Past and future testing of natural resources

                           likely to have been contaminated by hazardous

                           substances or pollutants;


                                        57
    GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 58 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 59 of 70 PageID: 70



                  ii.    Past    and    future     treatment      of       all   natural

                         resources      containing        detectable        levels     of

                         hazardous substances or pollutants restored to

                         non-detectable levels; and

                  iii. Past and future monitoring of the State’s

                         natural resources to detect the presence of

                         hazardous       substances       or     pollutants,          and

                         restoration of such natural resources to their

                         pre-discharge condition;

      b.    Ordering the Defendants to pay for all costs related to

            the investigation, cleanup, restoration, treatment, and

            monitoring     of    contamination       of    the    State’s        natural

            resources;

      c.    Ordering the Defendants to pay for all damages in an

            amount at least equal to the full cost of restoring the

            State’s natural resources to their original condition

            prior to the contamination;

      d.    Ordering the Defendants to pay for all compensatory

            damages for the lost value (including lost use) of the

            State’s     natural        resources     as     a    result          of   the

            contamination of such natural resources;

      e.    Ordering the Defendants to pay for all other damages

            sustained by Plaintiffs in their public trustee, parens

            patriae,    and     regulatory    capacities         as    a    direct    and


                                         58
    GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 59 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 60 of 70 PageID: 71



             proximate result of the Defendants’ acts and omissions

             alleged herein;

      f.     Entering    an   order    against    the    Defendants       for    all

             appropriate injunctive relief to abate or mitigate the

             contamination that the Defendants caused;

      g.     Awarding Plaintiffs punitive damages in an amount to be

             determined by the Court;

      h.     Awarding   Plaintiffs     costs     and   fees   in   this   action,

             including attorneys’ fees, incurred in prosecuting this

             action, together with prejudgment interest, to the full

             extent permitted by law; and

      i.     Awarding Plaintiffs such other relief as this Court

             deems appropriate.

                                  Sixth Count

                               (Negligence)
                        (As Against All Defendants)

      188.     Plaintiffs repeat each allegation of Paragraphs 1

through 187 above as though fully set forth in its entirety herein.

      189.     The Defendants had a duty to Plaintiffs to ensure that

hazardous substances and pollutants were not discharged at the

Repauno    Site   and   did   not   injure     groundwater,     surface    water,

sediment, wetlands, soils, and biota at and around the Repauno

Site.

      190.     The Defendants breached these duties.




                                       59
      GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 60 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 61 of 70 PageID: 72



       191.      As a direct and proximate result of the Defendants’

discharges of hazardous substances and pollutants at the Repauno

Site, groundwater, surface water, sediment, wetlands, soils, and

biota at and around the site have been injured.                      The Defendants

are    jointly    and     severally    liable    for    such      injuries    and   the

consequential damages.

       192.      As   a   further     direct    and    proximate     result    of   the

Defendants’ discharge of hazardous substances and pollutants at

the Repauno Site, the Department and Administrator have incurred,

are incurring, and will continue to incur investigation, cleanup

and removal, treatment, monitoring and restoration costs, and

expenses for which the Defendants are jointly and severally liable.

       193.      The acts of the Defendants as set forth above were

willful and wanton.

                                PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs request that this Court enter judgment

against the Defendants as follows:

       a.     Finding the Defendants liable, jointly and severally,

              for all costs to investigate, clean up, restore, treat,

              monitor, and otherwise respond to contamination in the

              State’s groundwater, surface waters, and other natural

              resources so that such natural resources are restored to

              their     original    condition,        and   for    all   damages     to

              compensate the citizens of New Jersey for the lost use


                                         60
    GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 61 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 62 of 70 PageID: 73



            and value of their natural resources during all times of

            injury caused contamination, and for such orders as may

            be necessary to provide full relief to address risks to

            the State, including the costs of:

                  i.     Past    and   future     testing     of   groundwater,

                         surface waters, and natural resources likely

                         to have been contaminated by pollutants and

                         hazardous substances;

                  ii.    Past and future treatment of all groundwater,

                         surface waters, and other natural resources

                         containing detectable levels of pollutants and

                         hazardous substances until restored to non-

                         detectable levels; and

                  iii. Past and future monitoring of the State’s

                         groundwater, surface waters, and other natural

                         resources to detect the presence of pollutants

                         and hazardous substances, and restoration of

                         such natural resources to their pre-discharge

                         condition;

      b.    Assessing the Defendants for all costs related to the

            investigation,      cleanup,     restoration,      treatment,        and

            monitoring of contamination of the State’s groundwater,

            surface waters, and other natural resources;




                                       61
    GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 62 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 63 of 70 PageID: 74



      c.    Assessing the Defendants for all damages in an amount at

            least equal to the full cost of restoring the State’s

            groundwater, surface waters, and other natural resources

            to their original condition prior to the contamination

            of such natural resources;

      d.    Assessing the Defendants for all compensatory damages

            for the lost value (including lost use) of the State’s

            groundwater, surface waters, and other natural resources

            as   a   result    of   the    contamination      of   such   natural

            resources;

      e.    Assessing the Defendants for all other damages sustained

            by Plaintiffs as a direct and proximate result of the

            Defendants’ acts and omissions alleged herein, including

            remedial, administrative, oversight, and legal fees and

            expenses;

      f.    Entering     an   order    against    the    Defendants       for    all

            appropriate injunctive relief to abate or mitigate the

            contamination that Defendants caused;

      g.    Awarding Plaintiffs punitive damages in an amount to be

            determined by the Court;

      h.    Awarding    Plaintiffs     costs     and   fees   in   this   action,

            including attorneys’ fees, incurred in prosecuting this

            action, together with prejudgment interest, to the full

            extent permitted by law; and


                                          62
    GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 63 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 64 of 70 PageID: 75



      i.     Awarding Plaintiffs such other relief as this Court

             deems appropriate.

                                   Seventh Count

                       (Actual Fraudulent Transfer)
                   (As Against DuPont and Chemours Co.)

     194.      Plaintiffs repeat each allegation of Paragraphs 1

through 193 above as though fully set forth in its entirety herein.

     195.      Plaintiffs are and were creditors of Chemours Co. at

all relevant times.

     196.      Through its participation in the Spinoff, as detailed

above,     Chemours   Co.    transferred       valuable   assets    to   DuPont,

including    the   $3.9     billion   dividend     (the   “Transfers”),     while

simultaneously assuming significant liabilities pursuant to the

Separation Agreement (the “Assumed Liabilities”).

     197.      The Transfers and Assumed Liabilities were made for

the benefit of DuPont.

     198.      At the time that the Transfers were made and the

Assumed     Liabilities     were    assumed,   and   until   the   Spinoff       was

complete, DuPont was in a position to, and in fact did, control

and dominate Chemours Co.

     199.      Chemours Co. made the Transfers and incurred the

Assumed Liabilities with the actual intent to hinder, delay and

defraud the creditors or future creditors of Chemours Co.




                                        63
    GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 64 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 65 of 70 PageID: 76



     200.      Plaintiffs     have    been   harmed    as   a   result    of     the

Transfers.

     201.      Under Del. Code. Tit. 6 Sec. 1301 to 1312 and N.J.S.A.

25:2-20 to 25:2-34, Plaintiffs are entitled to void the Transfers

and to recover property or value transferred to DuPont.

                              PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs request that this Court enter judgment

against DuPont and Chemours Co. as follows:

   a.     Voiding the Transfers to the extent necessary to satisfy

          the Plaintiffs’ claims;

   b.     Awarding Plaintiffs prejudgment interest and attorneys’

          fees and costs; and

   c.     Awarding Plaintiffs such other relief as this Court deems

          appropriate.

                              Eighth Count
                   (Constructive Fraudulent Transfer)
                  (As Against DuPont and Chemours Co.)

        202.   Plaintiffs repeat each allegation of Paragraphs 1

through 201 above as though fully set forth in its entirety herein.

        203.   Plaintiffs are and were creditors of Chemours Co. at

all relevant times.

        204.   Chemours Co. did not receive reasonably equivalent

value from DuPont in exchange for the Transfers and Assumed

Liabilities.




                                       64
    GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 65 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 66 of 70 PageID: 77



      205.     Each of the Transfers and Chemours Co.’s assumption

of the Assumed Liabilities was made to or for the benefit of

DuPont.

      206.     At the time that the Transfers were made and the

Assumed   Liabilities      were   assumed,       and   until   the   Spinoff     was

complete, DuPont was in a position to, and in fact did, control

and dominate Chemours Co.

      207.     Chemours     Co.   made    the    Transfers     and   assumed     the

Assumed Liabilities when it was engaged or about to be engaged in

a business for which its remaining assets were unreasonably small

in relation to its business.

      208.     Chemours Co. was insolvent at the time or became

insolvent as a result of the Transfers and its assumption of the

Assumed Liabilities.

      209.     At the time that the Transfers were made and Chemours

Co. assumed the Assumed Liabilities, DuPont and Chemours Co.

intended Chemours Co. to incur, or believed, or reasonably should

have believed that Chemours Co. would incur debts beyond its

ability to pay as they became due.

      210.     Plaintiffs     have    been      harmed   as    a   result   of   the

Transfers.

      211.     Under Del. Code. Tit. 6 Sec. 1301 to 1312 and N.J.S.A.

25:2-20 to 25:2-34, Plaintiffs are entitled to void the Transfers

and to recover property or value transferred to DuPont.


                                         65
    GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 66 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 67 of 70 PageID: 78



                              PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs request that this Court enter judgment

against DuPont and Chemours Co. as follows:

   a.     Voiding the Transfers to the extent necessary to satisfy

          the Plaintiffs’ claims;

   b.     Awarding Plaintiffs prejudgment interest and attorneys’

          fees and costs; and

   c.     Awarding Plaintiffs such other relief as this Court deems

          appropriate.

                                  JURY DEMAND

        Plaintiffs are entitled to a jury trial and hereby demand a

trial by jury.

                         RULE 4:5-1 CERTIFICATION

        I hereby certify that, to the best of my knowledge and belief,

the matter in controversy is not the subject of any action pending

in any other court or of a pending arbitration proceeding, nor is

any other action or arbitration proceeding contemplated, except as

follows:     NJDEP, et al. v. E.I. du Pont de Nemours & Company, et

al.,    MID-L-002448-19     (relating     to   the   DuPont/Chemours       Parlin

site); NJDEP, et al. v. E.I. du Pont de Nemours & Company, et al.,

SLM-L-000057-19 (relating to the DuPont/Chemours Chambers Works

site); NJDEP, et al. v. E.I. du Pont de Nemours & Company, et al.,

PAS-L-000936-19 (relating to the DuPont/Chemours Pompton Lakes

site).    I know of no other parties other than the parties set forth


                                       66
    GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 67 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 68 of 70 PageID: 79



in this pleading who should be joined in the above action.                       I

recognize the continuing obligation of each party to file with the

Court and serve on all parties an amended Certification if there

is a change in the facts stated in the original Certification.

                       DESIGNATION OF TRIAL COUNSEL

      Pursuant to Rule 4:25-4, Plaintiffs designate Leonard Z.

Kaufmann, Esq., as trial counsel in this matter.




                                       67
    GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 68 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 69 of 70 PageID: 80



Dated: May 31, 2019                     Gurbir S. Grewal
                                        ATTORNEY GENERAL OF NEW JERSEY
                                        Attorneys for Plaintiffs
                                    By: /s/ Gwen Farley
                                       Gwen Farley
                                       Deputy Attorney General
                                         (Atty. ID #000081999)
                                       Richard J. Hughes Justice Complex
                                       25 Market Street; PO Box 093
                                       Trenton, New Jersey 08625-0093
                                       Tel.: (609) 376-2761

                                        COHN LIFLAND PEARLMAN
                                          HERRMANN & KNOPF LLP
                                        Special Counsel to the Attorney General
                                    By: /s/ Leonard Z. Kaufmann
                                       Leonard Z. Kaufmann
                                         (Atty. ID #045731994)
                                       A Member of the Firm
                                       Also by: Joseph A. Maurice
                                                 Christina N. Stripp
                                       Park 80 West – Plaza One
                                       250 Pehle Avenue, Suite 401
                                       Saddle Brook, New Jersey 07663
                                       Tel.: (201) 845-9600

                                        KELLEY DRYE & WARREN LLP
                                        Special Counsel to the Attorney General
                                        By:      William J. Jackson
                                                 John Gilmour
                                                 David Reap
                                                 Melissa E. Byroade
                                        515 Post Oak Blvd. Suite 900
                                        Houston, Texas 77027
                                        Tel.: (713) 355-5000

                                        LAW OFFICES OF JOHN K. DEMA, P.C.
                                        Special Counsel to the Attorney General
                                        By:      John K. Dema
                                                 Scott E. Kauff
                                                 John T. Dema
                                                 James Crooks
                                        1236 Strand Street, Suite 103
                                        Christiansted, St. Croix
                                        U.S. Virgin Islands 00820-5034
                                        Tel.: (340) 773-6142


                                       68
    GLO-L-000388-19 05/31/2019 10:53:34 PM Pg 69 of 69 Trans ID: LCV2019959716
Case 1:19-cv-14765-NLH-JS Document 1-1 Filed 07/05/19 Page 70 of 70 PageID: 81




                                       69
